PER CURIAM.
*928We affirm without further discussion and write only to point out the perilous journey undertaken by counsel when they ask the trial court to interpret an order of a foreign jurisdiction without providing the court a proper foundation for interpretation of that order. The trial court was asked to interpret the order of an Aruban appellate court without the benefit of the law of Aruba that rightfully would control that interpretation. Without knowing what is required by the law in Aruba in relation to the appellate court decision, we cannot properly review the trial court's interpretation.
Affirmed.